Exhibit 10.9

 

MTC TECHNOLOGIES, INC.

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made as of
                    ,              (the “Date of Grant”), by and between MTC
Technologies, Inc., a Delaware corporation (the “Company”), and
                         (the “Optionee”).

 

1. Grant of Stock Option. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Company’s 2002 Equity and
Performance Incentive Plan (Amended and Restated February 25, 2004) (the
“Plan”), the Company hereby grants to the Optionee as of the Date of Grant a
stock option (the “Option”) to purchase              Common Shares (the
“Optioned Shares”). The Option may be exercised from time to time in accordance
with the terms of this Agreement. The price at which the Optioned Shares may be
purchased pursuant to the Option shall be $              per share, subject to
adjustment as hereinafter provided (the “Option Price”). The Option is intended
to be a nonqualified stock option and shall not be treated as an “incentive
stock option” within the meaning of that term under Section 422 of the Code, or
any successor provision thereto.

 

2. Term of Option. The term of the Option shall commence on the Date of Grant
and, unless earlier terminated in accordance with Section 6 hereof, shall expire
ten (10) years from the Date of Grant.

 

3. Right to Exercise. Subject to Section 6, Section 7 and Section 10 hereof, the
Option will be exercisable from time to time prior to the tenth anniversary of
the Date of Grant to the extent of: (i)              percent (    %) of the
Optioned Shares on the Date of Grant and (ii) an additional              percent
(    %) of the Optioned Shares on each of the first          anniversaries of
the Date of Grant. To the extent the Option is exercisable, it may be exercised
in whole or in part. In no event shall the Optionee be entitled to acquire a
fraction of one Optioned Share pursuant to the Option. The Optionee shall be
entitled to the privileges of ownership with respect to Optioned Shares
purchased and delivered to the Optionee upon the exercise of all or part of the
Option.

 

4. Option Nontransferable. The Option granted hereby shall be neither
transferable nor assignable by the Optionee other than by will or by the laws of
descent and distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee, or in the event of his or her legal incapacity,
by his or her guardian or legal representative acting on behalf of the Optionee
in a fiduciary capacity under state or foreign law and court supervision. The
Optioned Shares acquired upon exercise of the Option granted hereby may not be
transferred for one year from the date of exercise except in the case of the
Optionee’s death, disability or other termination of service as a Director.

 

5.

Notice of Exercise; Payment. To the extent then exercisable, the Option may be
exercised by written notice to the Company stating the number of Optioned Shares
for which the Option is being exercised and the intended manner of payment. The
date of



--------------------------------------------------------------------------------

 

the Optionee’s written notice shall be the exercise date. Payment equal to the
aggregate Option Price of the Optioned Shares for which the Option is being
exercised shall be tendered in full with the notice of exercise to the Company
in cash in the form of currency or check or other cash equivalent acceptable to
the Company. The Optionee may also tender the Option Price by (a) the actual or
constructive transfer to the Company of nonforfeitable, nonrestricted Common
Shares that have been owned by the Optionee for more than six months prior to
the date of exercise, or (b) by any combination of the foregoing methods of
payment, including a partial tender in cash and a partial tender in
nonforfeitable, nonrestricted Common Shares. Nonforfeitable, nonrestricted
Common Shares that are transferred by the Optionee in payment of all or any part
of the Option Price shall be valued on the basis of their Market Value per
Share. The requirement of payment in cash shall be deemed satisfied if the
Optionee makes arrangements that are satisfactory to the Company with a broker
that is a member of the National Association of Securities Dealers, Inc. to sell
on the exercise date a sufficient number of Optioned Shares that are being
purchased pursuant to the exercise, so that the net proceeds of the sale
transaction will at least equal the amount of the aggregate Option Price plus
payment of any applicable withholding taxes, and pursuant to which the broker
undertakes to deliver to the Company the amount of the aggregate Option Price
plus payment of any applicable withholding taxes on a date satisfactory to the
Company, but not later than the date on which the sale transaction will settle
in the ordinary course of business. As a further condition precedent to the
exercise of the Option, the Optionee shall comply with all regulations and
requirements of any regulatory authority having control of, or supervision over,
the issuance of Common Shares and in connection therewith shall execute any
documents that the Board shall in its sole discretion deem necessary or
advisable.

 

6. Termination of Agreement.

 

  (a) In the event of the termination of service on the Board by the Optionee,
other than by reason of disability, death or just cause, the then outstanding
Options of the Optionee may be exercised to the extent that they would be
exercisable on the date of such termination and will expire six months and one
day after such termination, or on their stated expiration date, whichever occurs
first.

 

  (b) In the event of the death or disability of the Optionee, each of the then
outstanding Options of the Optionee may be exercised at any time within one year
after such death or disability, but in no event after the expiration date of the
term of such Options.

 

  (c)

In the event that the Optionee is removed as a member of the Board for just
cause, this Agreement shall terminate at the time of such removal
notwithstanding any other provision of this Agreement and the Optionee’s Option
will cease to be exercisable to the extent exercisable as of such removal and
will not become exercisable after such removal. For purposes of this provision,
“just cause” shall mean, with respect to an Optionee, “just cause,” “cause” or a
word or phrase of similar import as defined in any employment, severance or
other agreement between the Company or any subsidiary of the Company and the
Optionee, or if

 

2



--------------------------------------------------------------------------------

 

there is no such agreement in effect that contains a definition of “just cause,”
“cause” or a word of similar import, “just cause” shall mean that the Optionee
shall have committed, prior to termination of membership on the Board, any of
the following acts:

 

  (i) an intentional act of fraud, embezzlement, theft, or any other material
violation of law;

 

  (ii) intentional wrongful damage to material assets of the Company or any
subsidiary of the Company;

 

  (iii) intentional wrongful disclosure of material confidential information of
the Company or any subsidiary of the Company;

 

  (iv) intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty to the Company or any
subsidiary of the Company;

 

  (v) intentional breach of any stated material employment policy of the Company
or any subsidiary of the Company; or

 

  (vi) any other conduct that constitutes “cause” at common law.

 

  (d) This Agreement shall not be exercisable for any number of Optioned Shares
in excess of the number of Optioned Shares for which this Agreement is then
exercisable pursuant to Sections 3, 6 and 7 hereof on the date that the Optionee
terminates service with the Company.

 

  (e) If a Non-Employee Director subsequently becomes an employee of the Company
or a subsidiary of the Company while remaining a member of the Board, any
Options held under the Plan by such individual at the time of such commencement
of employment will not be affected thereby.

 

7. Acceleration of Option. Notwithstanding Section 3 hereof, the Option granted
hereby shall become immediately exercisable in full in the event of a Change in
Control.

 

8. No Employment Contract. Nothing contained in this Agreement shall confer upon
the Optionee any right with respect to employment by the Company or any
subsidiary of the Company, nor limit or affect in any manner the right of the
Company or any subsidiary of the Company to terminate the service of the
Optionee on the Board or adjust the compensation of the Optionee.

 

9.

Taxes and Withholding. To the extent that the Company or any subsidiary of the
Company shall be required to withhold any federal, state, local or foreign taxes
in connection with the exercise of the Option, and the amounts available to the
Company or such subsidiary for such withholding are insufficient, it shall be a
condition to the exercise of the Option that the Optionee shall pay such taxes
or make provisions that are satisfactory to the Company or the subsidiary, as
the case may be, for the payment

 

3



--------------------------------------------------------------------------------

 

thereof. The Optionee may elect to satisfy all or any part of any such
withholding obligation by (a) surrendering to the Company or the subsidiary a
portion of the Optioned Shares that are issued or transferred to the Optionee
upon the exercise of the Option, and the Optioned Shares so surrendered by the
Optionee shall be credited against any such withholding obligation at the Market
Value per Share of such shares on the date of such surrender or (b) utilizing
the broker assistance arrangement provided in Section 5.

 

10. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal, state and provincial securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Option shall
not be exercisable if the exercise thereof would result in a violation of any
such law.

 

11. Adjustments. The Board may make or provide for such adjustments in the
number of Optioned Shares covered by the Option, in the Option Price applicable
to the Option, and in the kind of shares covered thereby, as the Board, in its
sole discretion, exercised in good faith, may determine is equitably required to
prevent dilution or enlargement of the Optionee’s rights that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization, or other change in the capital structure of the Company, (b)
any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation, or other distribution of assets
or issuance of rights or warrants to purchase securities, or (c) any other
corporate transaction or event having an effect similar to any of the foregoing.
In the event of any such transaction or event, the Board, in its discretion, may
provide in substitution for the Option such alternative consideration as it may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of the Option.

 

12. Availability of Common Shares. The Company shall at all times until the
expiration of the Option reserve and keep available, either in its treasury or
out of its authorized but unissued Common Shares, the full number of Optioned
Shares deliverable upon the exercise of the Option.

 

13. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Optionee
under this Agreement without the Optionee’s consent.

 

14. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

15. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. The
Board acting pursuant to the Plan, as constituted from time to time, shall,
except as expressly provided otherwise herein, has the right to determine any
questions which arise in connection with the Option or its exercise.

 

4



--------------------------------------------------------------------------------

16. Successors and Assigns. Without limiting Section 4 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Optionee, and the successors and assigns of the Company.

 

17. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws thereof. Each party to this
Agreement hereby consents and submits himself, herself or itself to the
jurisdiction of the courts of the State of Delaware for the purposes of any
legal action or proceeding arising out of this Agreement.

 

18. Notices. Any notice to the Company provided for herein shall be in writing
to the Company and any notice to the Optionee shall be addressed to the Optionee
at his or her address on file with the Company. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or sent by registered mail or electronic means of
communication, and addressed as aforesaid. Any party may change the address to
which notices are to be given hereunder by notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the mail).

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Optionee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

MTC TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

The undersigned Optionee hereby acknowledges receipt of an executed original of
this Agreement and accepts the Option granted hereunder, subject to the terms
and conditions of the Plan and the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------

                                , Optionee

--------------------------------------------------------------------------------

 

6